DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  In claim 9, line 4 “first interlink element” should read “a first interlink element” and in claim 10, “the first interlink elements” should read “the first interlink element”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the lever actuator tab" in line 5.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 claims a “spring actuation tab” and claim 2 should consistently claim the feature the same.
Claim 4 recites the limitation "the slopped portion of the lever arm" in line 8.  There is insufficient antecedent basis for this limitation in the claim. A lever arm is claimed in claim 2. Claim 4 should correctly depend from claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11 and 16-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mickiewicz et al. (US Pub 2019/0069934).
With respect to claim 1, Mickiewicz discloses a system, comprising: a plurality of surgical instruments(see fig 2B, 3A, 4B, 7A and 9B) of different types (the extenders are used for both extending, rod reducing with 7A, 300 and derotating with 9B, 500) , each surgical instrument comprises: a body member (fig 2B, 200) having a top end and a bottom end (See fig 3A below); a leg (See fig 2B below, 232) having a first end (See fig 2B below) integrated with and a leg portion (fig 3A, 232) extending from the body member; a head cavity (bottom of 208 see fig 3A below) formed in a free end of the leg portion and configured to hold a head; an elongated channel (See fig 3A below, 2231, 234) formed along a longitudinal length of the leg; an elongated rocker assembly (fig 2B, 206, 236, 242) pivotally coupled (by 236) within the channel and comprising a spring (fig 2B, 242) actuation tab (top portion of the rocker with finger grooves) in proximity to the body member; and a collar (fig 2B, 204) slidably coupled (paragraph 73, “slidably disposed”) around the body member and having a first position located between the body member and the actuation tab such that a portion of the collar is under the actuation tab to limit pivotal motion of the rocker assembly and a second position of the collar has a clearance from under the actuation tab (paragraph 74, axially translated to prevent the arms (rocker) from pivoting). With respect to claim 2, Mickiewicz discloses a wherein the elongated rocker assembly comprises: an elongated lever arm (fig 2B, 206) having a first end (top) and a second end (bottom), the elongated lever arm includes: a first side (outer surface) having a sloped end portion (see fig 2B below) at the second end of the lever arm, the lever actuator tab (finger grooves are on the first outer side) formed in the arm on the first side in proximity to the first end of the arm, a second side (inner surface), opposite and diametrically opposing the first side, a head-locking projection (see fig 2B below) coupled to the second side in proximity to the second end, a fulcrum (see fig 2B below) pivotally coupled the lever arm in the elongated channel, and secondary projections (See fig 2B below, thicker portion of the second side) integrated into the arm between the head-locking projection and the fulcrum, wherein the head-locking projection (fig 2B) extends and projects from a plane of the second side. With respect to claim 3, Mickiewicz discloses a further comprising at least one spring-biased (paragraph 92) bar (See fig 2B below), wherein: the collar comprises: diametrically opposing handles (fig 4B, 252a, b), a first handle of the diametrically opposing handles is configured to be aligned with the elongated lever arm (fig 2B); and the body member comprises: a plurality of holes (Fig 3B, 222, paragraph 92) arranged in succession along a longitudinal length of the body member, the at least one spring-biased bar snaps the collar to the first position when in the first hole and in a second position when in a different hole than the first hole (paragraph 92), and threads (Fig 3B, 218t) formed along an interior circumferential surface. With respect to claim 4, Mickiewicz discloses a wherein: the leg comprises: a first side including a sloped portion having a decreasing slope (See fig 2B below) to the second end of the leg; and a second side opposite and diametrically opposing the first side, wherein: the elongated channel formed in the leg has a depth (See fig 3A below); and the slopped portion of the lever arm is recessed within the depth of the channel, the lever arm is recessed or flush (fig 2A shows the lever flush with the leg)with the first side of the leg and the actuation tab raised in a plane above the first side. With respect to claim 5, Mickiewicz discloses a wherein the instrument comprises an extender (fig 2). With respect to claim 6, Mickiewicz discloses a wherein the leg is a first leg; and further comprising a second leg (Fig 2B shows two legs) having a first end integrated with and a second leg portion (see fig 2B below) extending from the bottom end of the body member, the second leg diametrically opposes the first leg;  a channel (for 206b) formed along a portion of a longitudinal length of the second leg; and a second elongated rocker assembly (fig 2B, 206b) pivotally coupled within the channel of the second leg and comprising a second actuation tab (top of 206b) in proximity to the body member, wherein: the collar slidably is coupled around the body member and the first position located between the body member and the second actuation tab such that a portion of the collar is under the second actuation tab to limit pivotal motion of the second rocker assembly and the second position has a clearance from under the second actuation tab (paragraph 74, axially translated to prevent the arms (rocker) from pivoting); and a portion of the head cavity (fig 3A)is also formed also in the second end of the second leg and configured to hold the head. With respect to claim 7, Mickiewicz discloses wherein the plurality of instruments comprises two or more of: a derotator (fig 7A); an short open-extender; a short closed-extender; a long open-extender; and a long closed-extender (Fig 2 shows a closed extender. With respect to claim 8, Mickiewicz discloses wherein at least one of the plurality of instruments comprises the short open-extender, the short closed-extender or both the short open-extender and the short closed-extender (fig 2, 200 is a closed extender); and further comprising at least one adapter (fig 8, 350), each adapter configured to increase a length of one of the short open-extender or the short closed-extender. With respect to claim 11, Mickiewicz discloses wherein the adapter includes a locking lever (Fig 8A, 354) to lock to the body member at a location above the collar. With respect to claim 16, Mickiewicz discloses wherein the derotator comprises an apical derotator (paragraph 128). With respect to claim 17, Mickiewicz discloses further comprising a shank-extender instrument assembly (paragraph 57, driver instrument). With respect to claim 18, Mickiewicz discloses further comprising a rocker slide lock (fig 4, 252 having the collar constructed and arranged to lock a head-locking projection of the rocker assembly in the head nestled in the head cavity (paragraph 92). With respect to claim 19, Mickiewicz discloses wherein: the elongated channel comprises an arm limit channel (See fig 3A below); and the elongated rocker assembly comprises: an elongated lever arm (see fig 2B below) having a first end (top) and a second end (bottom), the elongated lever arm includes: a first side (Outer side) having a sloped end portion (See fig 2B below) at the second end of the lever arm, with the actuation tab (See fig 2B below) formed in the arm on the first side is in proximity to the first end of the arm, a second side (inner side), opposite and diametrically opposing the first side, a head-locking projection (see fig 2B below) integrated into the second side in proximity to the second end, a fulcrum (See fig 2B below) pivotally coupling the lever arm in the elongated channel, and secondary projections (see fig 2B below) integrated into the arm between the head-locking projection and the fulcrum, wherein the secondary projections are coupled into the arm limit channel (fig 2B, projection located in the same position as the limit channel in fig 3A) to limit the movement of the arm below the fulcrum within the elongated channel. With respect to claim 20, Mickiewicz discloses method, comprising: providing the system of claim 1; providing a plurality of reducers; coupling a respective one reducer (fig 7A) to a respective one surgical instrument to form an instrument assembly with a rocker slide lock; using the instrument assembly for reducing a rod in a head of a bone fastener (fig 10A-10C; and prior to reducing the rod, locking the head with rocker slide lock (paragraph 146). With respect to claim 21, Mickiewicz discloses further comprising: using a respective one instrument of the system of claim 1 to perform derotation (fig 10E-F). With respect to claim 22, Mickiewicz discloses a method, comprising: using a respective one instrument of the system of claim 1 to perform derotation; and using a respective one instrument of the system of claim 1 with a reducer to perform rod reduction (fig 10A-10F shows a method of reducing and derotation).

    PNG
    media_image1.png
    984
    802
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mickiewicz et al. (US Pub 2019/0069934) in view of May et al. (US Patent 9,155,573).
With respect to claim 9, Mickiewicz discloses the claimed invention can be attached to a derotation rack (paragraph 128) but does not specifically disclose further comprising: a segmental link assembly comprising a segmental link and a handle configured to attach to the segmental link; a first interlink assembly comprising first interlink element having a first handle configured to attach to the interlink element; and a second interlink assembly comprising a second interlink element having a second handle configured to attach to the second interlink element, wherein the first interlink element has a first size and the second interlink element has a second size different from the first size.
May discloses a segmental link assembly comprising a segmental link (See fig 15 below, 404) and a handle (fig 15, 408) configured to attach to the segmental link; a first interlink assembly (See fig 15 below) comprising first interlink element (openings) having a first handle (fig 15 below) configured to attach to the interlink element; and a second interlink assembly (See fig 15 below) comprising a second interlink element (openings) having a second handle (see fig 15 below) configured to attach to the second interlink element, wherein the first interlink element has a first size and the second interlink element has a second size different from the first size (second element is scalloped and has a smaller length) to link pedicle screws together to distribute better the derotation forces (col. 2, ll. 65- col. 3 ll. 5). With respect to claim 10, the first interlink element and the second interlink element are configured to attach to the adaptor (the adaptor can fit through the opening). 

    PNG
    media_image2.png
    650
    485
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mickiewicz to include further comprising: a segmental link assembly comprising a segmental link and a handle configured to attach to the segmental link; a first interlink assembly comprising first interlink element having a first handle configured to attach to the interlink element; and a second interlink assembly comprising a second interlink element having a second handle configured to attach to the second interlink element, wherein the first interlink element has a first size and the second interlink element has a second size different from the first size in view of May in order to link pedicle screws together to distribute better the derotation forces.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200305932 A1 discloses a surgical instrument with a rocker assembly
US 9968394 B2 discloses open and closed extenders
US 20170049428 A1 discloses open extenders
US 20150164569 A1 discloses various sized extenders
US 9011447 B2 discloses a linking system
US 20150051648 A1 discloses open and closed extenders with collars
US 20140277200 A1 discloses open and closed extenders with collars
US 8591515 B2 discloses open and closed extenders with collars
US 20130211453 A1 discloses open extenders with segmental links
US 20130184763 A1 discloses extenders with a link
US 8394109 B2 discloses extenders with adaptors
US 20130018419 A1 discloses open and closed extenders with collars
US 20130012999 A1 discloses open and closed extenders with collars and a system of instruments
US 20120283786 A1 discloses closed extenders with collars
US 20120265212 A1 discloses extenders and derotation tools
US 8162952 B2 discloses closed extenders with collars
US 20110166606 A1 discloses closed extenders with collars and a system of instruments
US 20100004695 A1 discloses closed extenders with collars and a system of instruments
US 20080077134 A1 discloses closed extenders with collars and a system of instruments
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        /EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773